Abatement Order filed January 11, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00413-CV
                                 ____________

  34TH S&S, LLC D/B/A CONCRETE COWBOY AND DANIEL JOSEPH
                       WIERCK, Appellants

                                         V.

            KACY CLEMENS AND CONNER CAPEL, Appellees


                     On Appeal from the 113th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2019-07278


                            ABATEMENT ORDER

      On December 2, 2021, this court granted the trial court’s court reporter an
extension of time to December 27, 2021 to file the reporter’s record in this case. In
granting this extension, this court noted that no further extensions would be
granted absent exceptional circumstances.      As of the date of this order, the
reporter’s record has not been filed with the court. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See
Tex. R. App. P. 35.3(c). Because the reporter’s record has not been filed timely as
ordered, we issue the following order.

      We direct the judge of the 113th District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated, and the trial
court need not hold a hearing.



                                    PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.

                                            2